          Case 1:19-cr-00625-JMF Document 95 Filed 03/26/21 Page 1 of 1

                                                             Application GRANTED. The motion deadline
                                                             and related deadlines are extended by 30 days.
                                                             The Clerk of Court is directed to terminate Doc .
                                                             #94. SO ORDERED.


                                                    March 26, 2021

Hon. Jesse M. Furman
United States District Judge
                                                                            March 26, 2021
United States District Court
Southern District of New York
40 Foley Square
New York, New York 10007

               Re:    United States v. Robert Wilson, et. al. (19-CR-625 (JMF))

Dear Judge Furman,

       Motions are due on April 1, 2021, in this case, which is scheduled for trial on January 4,
2022. Writing on behalf of the four defendants, I respectfully request a 30-day extension of the
motions deadline. The government consents to this request.

        The defendants seek this extension because at least some are engaged in vigorous plea
negotiations and discussions with the government that may lead to resolutions for those
defendants. The government has made plea offers to at least two of the defendants with
expiration dates of April 1 to coincide with the motions deadline, but has agreed to keep the
plea offers open if the motions deadline is extended. As the Court is aware, the COVID
pandemic has made attorney-client communications exceedingly difficult. Discussions about
pleas in serious cases are particularly complex and require significant investments of time with
our clients. Some of the attorneys have begun visiting their clients in person in recent weeks as
the vaccine has become available and conditions have improved. Others are likely to do so in
the coming days. Given the fact that the trial date is still more than eight months away, we
believe it is in everyone’s interest not to put time pressure on these delicate negotiations. At
least some counsel are optimistic that a non-trial resolution can be reached with some
additional (in person) time between lawyers and clients.

       Since trial is still months away, an extension of the motions deadline will have no
impact on the parties’ ability to be ready for trial. Accordingly, the defendants jointly
respectfully request for the motions deadline to be extended by 30 days. As noted, the
government consents.

                                                    Respectfully,

                                                            /s/

                                                    Florian Miedel
                                                    Attorney for Marquis Yohanis

cc:    All Counsel
